UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7146


DURWIN EVANT BONDS,

                    Plaintiff - Appellant,

             v.

COMMONWEALTH OF VIRGINIA; ROANOKE CITY SHERIFF
DEPARTMENT; ROANOKE CITY POLICE DEPARTMENT; ROANOKE CITY
MAGISTRATE OFFICE; ROANOKE CITY COMMONWEALTH ATTORNEY
OFFICE; CITY OF ROANOKE; OFFICER K. L. DOOLEY; SERGEANT T. S.
WALLACE; SHERIFF TIM ALLEN; CHIEF SAM ROMAN; SENATOR TIM
KAINE; GOVERNOR RALPH NORTHAM,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:21-cv-00363-MFU-RSB)


Submitted: December 16, 2021                                Decided: December 20, 2021


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Durwin Evant Bonds, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Durwin Evant Bonds, Jr., appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 complaint under 28 U.S.C. § 1915A(b). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. Bonds

v. Virginia, No. 7:21-cv-00363-MFU-RSB (W.D. Va. entered July 6, 2021 & filed July 7,

2021). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2